DETAILED ACTION
This office action is in response to the RCE filed on 02/06/2020.
Claims 1, 3, 5-15, and 19-21 are pending in the application and have been examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2020 has been entered.
The restriction requirement mailed on 01/14/2019 is withdrawn in view of the allowability of the elected invention.

Allowable Subject Matter
Claims 1, 3, 5-15, and 19-21 are allowed. The claims recite the following subject matter which, in combination with the rest of the claimed invention, is not taught by the closest prior art: “perform a plurality of count operations, each of the plurality of count operations to determine a count value indicative of a number of input elements of a respective subset of elements in the specified input data item which have a value which matches a respective reference value in a respective reference element of a plurality of reference elements in a reference data item, wherein in each of the plurality of count operations, the respective subset of elements in the specified input data item comprises each input element of the input data item which has an element position in the input data item which is within a respective range of element positions in the input data item, and wherein in each of the plurality of count operations, the respective range of element positions is bounded by a position of the respective reference 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319.  The examiner can normally be reached on weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY S FAHERTY/Primary Examiner, Art Unit 2183